PER CURIAM:
On August 21, 1989, the claimant was traveling on Old Goff Mountain Road, Kanawha County, when her Chevrolet Celebrity struck a hole. The automobile sustained damage to the tire for which the claimant asserts a loss of $53.95.
The claimant testified that at the time of this incident it was evening and the weather was clear. She was accompanied by three children. She stated that the defect in the road was apparent where the two roads, 1-64 and Goff Mountain Road, meet. She explained that the seam of the road was improperly constructed, and this caused the hole. The hole was located on the right-hand side of the road, and was approximately three inches deep. She did not travel this route frequently. She reported the problem to respondent after her accident and respondent rectified the defect in the road.
The State is neither an insurer nor a guarantor of the safety of motorists on its highways. Adkins vs. Sims, 130 W.Va. 645, 46 S.E. 2d 81 (1947). For the respondent to be held liable for defects of this type; the claimant must prove that the respondent had actual or constructive notice of the defect and a reasonable amount of time to take corrective action. As there was no evidence of such notice, this claim must be denied.
Claim is disallowed.